[Cite as Powlette v. Dayton Bd. of Bldg. Appeals, 2020-Ohio-5357.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 DARREN POWLETTE                                       :
                                                       :
         Plaintiff-Appellant                           :    Appellate Case No. 28666
                                                       :
 v.                                                    :    Trial Court Case No. 2018-CV-5412
                                                       :
 BOARD OF BUILDING APPEALS                             :    (Civil Appeal from
 CITY OF DAYTON, et al.                                :    Common Pleas Court)
                                                       :
         Defendant-Appellee                            :


                                               ...........

                                               OPINION

                          Rendered on the 20th day of November, 2020.

                                               ...........

GREGORY S. PAGE, Atty. Reg. No. 0065264, 7501 Paragon Road, Lower Level, Dayton,
Ohio 45459
      Attorney for Plaintiff-Appellant


MATHIAS H. HECK, JR., by NATHANIEL S. PETERSON, Atty. Reg. No. 0095312,
Assistant Prosecuting Attorney, Montgomery County Prosecutor’s Office, Appellate
Division, Montgomery County Courts Building, 301 West Third Street, P.O. Box 972,
Dayton, Ohio 45422
       Attorney for Defendant-Appellee


                                             .............

DONOVAN, J.
                                                                                       -2-


       {¶ 1} Darren Powlette appeals from a judgment of the Montgomery County Court

of Common Pleas, which affirmed an adjudication order of the Board of Building Appeals

(“BBA”). The adjudication order upheld the Montgomery County Building Regulation

Division’s (“MCBRD”) stop work order addressed to a barn on Powlette’s property. We

affirm the judgment of the trial court.

       {¶ 2} On November 20, 2018, Powlette filed a notice of administrative appeal in

the court of common pleas, attached to which was a copy of the June 25, 2018 stop work

order issued to Powlette (Adjudication Order No: AO18-003) by the MCBRD. The stop

work order cited a project entitled “Wedding Barn at Stoney Hill Bed and Breakfast,”

located at 7757 Upper Miamisburg Road. The stop work order stated: “According to our

investigation, you have constructed a barn without any permits or inspections, and are

using it as a wedding chapel, which is a place of public assembly, and is regulated by the

Ohio Building Code.” Citing R.C. 3781.11, the stop work order listed the following issues

of non-compliance: 1) constructing a barn for use as a wedding chapel without first

obtaining approval; 2) failing to submit any construction documents for review or approval

“for this building or this use”; 3) constructing the building without any inspections or

inspection approval; and 4) using the building for wedding events without a Certificate of

Occupancy, “which puts many lives at risk, both from a structural and fire safety

perspective.”

       {¶ 3} The stop work order listed the following required actions: 1) apply for

approval for the construction of and use of the building; 2) submit construction documents

for review which bear the seal of a registered design professional and contain all

information necessary to ascertain building code compliance; 3) have all work inspected,
                                                                                       -3-


including any work covered up without inspection; 4) cease use of the building until all

code requirements have been met and a certificate of occupancy has been issued.

      {¶ 4} A copy of the BBA’s October 26, 2018 decision was also attached to the

notice of administrative appeal. The decision stated:

      Number one, the structure at issue is being used for both agricultural and

      for public assembly occupancy purposes for weddings, wedding receptions,

      and similar activities.

      Item number two, assembly occupancies such as those are specifically

      regulated under the Ohio Building Code with respect to sanitation, fire

      safety, and life safety.

      Number three, the structure was constructed without first obtaining approval

      for an assembly occupancy by the Montgomery County Building

      Regulations Division.

      Number four, the chief building official of Montgomery County has issued

      an adjudication order AO18-003 citing the unapproved assembly

      occupancy as a “public nuisance” as defined in ORC 3781.11 in accordance

      with his authority under the Ohio Revised Code.

      Number five, the chief building official has cited as the basis of his

      determination the failure of the applicant to comply with the standards

      applicable to assembly occupancies as defined in ORC 3781.06(A)(1).

      Number six, the appellant has failed to demonstrate to the Board that the

      assembly use of the structure does not constitute a public nuisance.

      Number seven, accordingly, it is the opinion of the Board that the appellant’s
                                                                                        -4-


      request for relief from adjudication Order AO18-003 be denied.

For these reasons, the BBA “denied’ Powlette’s appeal.

      {¶ 5} Powlette filed his brief in the trial court on April 8, 2019. In the brief, he

asserted that he acquired the 26-acre property at issue in May 2016. He asserted that,

since 2003, the property had been used to grow hay, producing 900 bales per year, and

hay production had “always been at the forefront” of his farming activities; he also raised

turkeys, chickens, and alpacas in the barn on the property. Powlette stated that, given

the agricultural use of the property, he secured an agricultural exemption from Miami

Township for the barn he was constructing on the property in 2017.            Specifically,

Powlette asserted that he filed a “Declaration of Intent – Agricultural Exemption” with

Miami Township in October 2017, and that the “agricultural exemption exempts the barn

from the Ohio Building Code.”

      {¶ 6} Powlette asserted that, before constructing the barn and contemporaneous

with his filing of the Declaration of Intent in October 2017, he provided Miami Township

with complete drawings and a site plan for his project. He stated that the drawing were

provided by Judge Engineering and that the Township “admitted that it received the site

plan.” According to Powlette, the drawings were stamped “Zoning Approved” on October

5, 2017 by the Community Development Department of Miami Township, and this

“completed the Property’s agricultural exemption.”

      {¶ 7} Powlette asserted that he submitted an additional Declaration of Intent-

Agricultural Exemption on July 6, 2018; in that declaration, he added agritourism to the

proposed uses of the barn. According to Powlette, he also submitted an application to

obtain a current agricultural use valuation (CAUV) by the Montgomery County Auditor.
                                                                                         -5-


According to Powlette, the Auditor had approved his CAUV for as long as he had owned

the property, and it was “wholly apparent” that the property was being used for agricultural

purposes “and furthermore that the subject barn has an agricultural exemption.” He

asserted that, under either of these circumstances, his barn was exempt from the Ohio

Building Code. According to Powlette, the MCBRD issued a stop work order nearly a

year after the barn was finished.

       {¶ 8} Powlette argued in the trial court that the BBA wrongly upheld the stop work

order for two reasons, namely that the structure at issue retained the benefits of an

agricultural use exemption pursuant to R.C. 3781.061 and Miami Township Ordinance

307, and the barn was used for agricultural purposes and was therefore exempt from the

Ohio Building Code pursuant to R.C. 3781.06(B)(1).

       {¶ 9} According to Powlette, the BBA relied on “unsubstantiated, public comment”

in arriving at its decision, rather than “relevant, substantive testimony.” Specifically, he

argues that the BBA permitted “an angry neighbor to ‘testify’ though none of his testimony

made a question of law or fact more or less probable.” Powlette also stated that he had

been repeatedly advised by MCBRD employees that his barn would not be inspected due

to the agricultural exemption. He asserted that MCBRD and BBA should be “estopped

from issuing and then enforcing” the stop work order.

       {¶ 10} On April 10, 2019, the BBA filed a motion seeking to be dismissed from the

administrative appeal, because it was the MCBRD that had sought to enforce the order.

Powlette opposed the motion and sought, in the alternative, to substitute the proper party

or amend his notice of appeal. The court overruled the motion to dismiss on May 16,

2019. It determined that the BBA was not the proper party in this action, but that it could
                                                                                      -6-


have informed Powlette or the court of this fact “at a much earlier date than six months

after the filing” of the appeal; the court permitted Powlette to add MCBRD as a necessary

party. Powlette filed an amended notice of administrative appeal on May 16, 2019.

      {¶ 11} MCBRD filed a brief on June 28, 2019. It asserted that Maury Wyckoff, the

Chief Building Official for MCBRD, had testified that the stop work order was issued

because the barn failed to comply with the Ohio Building Code, and that Wyckoff also

testified that the Miami Township Zoning Department had issued a zoning violation to

Powlette “due to business use on an agriculturally zoned property.”        According to

Wyckoff, the zoning violation had been upheld by the Miami Township Board of Zoning

Appeals (“BZA”). According to MCBRD, the decision of the BZA had been affirmed by

the court of common pleas.

      {¶ 12} MCBRD further asserted that Alex Carlson, an employee of the Miami

Township Zoning Department, testified that weddings are not related to agritourism and

therefore are not “agriculturally exempt,” and that the barn was a “building for public

assembly” and therefore was regulated by the Ohio Building Code. MCBRD argued that

Powlette had represented the structure as a “wedding barn” and the property as “Stoney

Hill Bed and Breakfast” on a website that he maintained.

      {¶ 13} MCBRD further asserted that the Miami Valley Fire District had issued a

citation to Powlette (Order #2018-0001), which listed 21 violations of the Ohio

Administrative Code (also known as the Ohio Fire Code). According to MCBRD, the

State Board of Building Appeals affirmed the citation.

      {¶ 14} MCBRD asserted that the BBA had correctly determined that 1) the

structure at issue was being used both for agricultural purposes and for public assembly
                                                                                          -7-


purposes, such as weddings and wedding receptions, and 2) structures for “assembly

occupancies” such this one were specifically regulated under the Ohio Building Code

“with respect to sanitation, fire safety, and life safety,” and 3) the structure at issue was

constructed without first obtaining approval for assembly occupancy by MCBRD.

       {¶ 15} MCBRD characterized the issue presented as, “[i]n many regards, * * * a

case of first impression,” because it was unclear in the case law “whether a structure used

for both agriculture and non-agriculture purposes is wholly and entirely exempt from

regulation by the [Ohio Building Code] as a result of the use for agricultural purpose.”

However, it noted that the BBA, the Miami Township Zoning Department, and the

Montgomery County Court of Common Pleas had all found that Powlette’s assembly use

of the structure was not exempted under the law, and thus not free from appropriate and

necessary regulation.

       {¶ 16} MCBRD further noted that Powlette cited to no statute or case law

“regarding estoppel of a county, state, or municipal, building department from enforcing

its duties under the Ohio Revised Code” based on an owner’s representation that the

structure at issue was used only for agricultural purposes and thus was agriculturally

exempt.   In addition to Powlette’s misrepresentation regarding the use of the barn,

MCBRD asserted that he failed to follow the proper building procedures, which allowed

MCBRD to inspect the structure.

       {¶ 17} MCBRD attached to its brief the May 30, 2019 judgment of the Montgomery

County Court of Common Pleas in Montgomery C.P. No. 2018-CV-4129 (Exhibit BB); that

judgment affirmed an August 6, 2018 decision of the BZA, which found violations of

Zoning Resolution 801 relating to Powlette’s barn. The judgment noted that, prior to the
                                                                                         -8-


notice of violation, Powlette’s agricultural exemption was based upon the proposed use

of the barn for “viticulture, storing of agricultural products.” The judgment noted that the

BZA’s argument was that, at the time of the violation, “the barn did not house any

livestock, there was no viticulture or the selling of wine or the storage of agricultural

products and Powlette had entered into contract(s) to rent the barn for a wedding venue

and was advertising the barn as being available to rent for weddings.” The judgment

affirmed the BZA’s May 8, 2018 decision of that Powlette’s use of the barn did not

constitute agritourism. The court declined to “make an advisory opinion” about whether

a barn’s use as a wedding venue would constitute agritourism if the owner were also

housing animals, hay, and/or farm equipment in the barn at the time of the wedding.

       {¶ 18} MCBRD also attached to its brief the January 2, 2019 citation from the

Miami Valley Fire District, which was directed to “Stoney Hill Rustic Weddings, LLC” and

Powlette (Exhibit CC). The citation stated that Robert Pugh, a Certified Fire Safety

Inspector, inspected Powlette’s barn on October 29, 2018 and found reason to believe

that the barn violated the part of the Ohio Administrative Code known as the Ohio Fire

Code. As discussed above, the citation listed 21 violations, and it ordered Powlette to

take 21 corrective actions within 30 days to abate the violations. For example, the first

violation was set forth as follows:

              1. * * * The responsible person(s) have occupied or permitted the

       structures at the site to be occupied while the structures constitute a serious

       hazard to the public and responsible persons. The structures have been

       altered, repaired and/or constructed in violation of the Ohio Building and

       Ohio Fire Codes in a manner that constitutes an unapproved or
                                                                                           -9-


       impermissible change of use under the Ohio Building Code and Ohio Fire

       Code.    These changes to structures have occurred in a manner that

       constitutes a distinct or serious fire hazard to occupants, including persons

       attending weddings, wedding receptions and other parties therein.            As

       described more fully in (2-21) of this citation, the structures either do not

       have or the responsible persons have not properly maintained essential fire

       protection system features, including fire alarms systems, fire department

       notification systems, fire suppression systems, fire pumps and water

       supplies, emergency lighting, fire extinguishers and/or egress markings for

       the actual occupancy types occurring in the structures. The structures

       have grossly and/or unsafe electrical systems, HVAC systems, egress

       provisions and/or business operations for the actual occupancy types

       occurring in the structure. The structure has been constructed without the

       approval of the building code official having jurisdiction. The facility was

       built without permits, inspection or approval of the building code official

       having jurisdiction.

A civil penalty of $1,000.00 was assessed for each violation.

       {¶ 19} Exhibit CC also included a final order from the State Board of Building

Appeals related to the Fire District’s citation, which upheld all 21 items of the citation and

assessed a “civil penalty of $21,000 per month starting 180 days after the date of this

hearing and continuing until all items are abated.”         Finally, Exhibit CC contained

Powlette’s notice of administrative appeal from the State Board of Building Appeals’ final

order. The court’s docket reflects that Powlette dismissed his appeal without prejudice
                                                                                         -10-


on April 7, 2020.

       {¶ 20} In reply, Powlette asserted that the barn had “always been used for

agricultural purposes,” and that no courts have determined that “weddings held in barns

do NOT constitute agritourism. * * * As such, the converse must be true * * *. That is to

say, weddings held in barns are agritourism.” Powlette argued that Miami Township had

never revoked or modified the exemption certificate it issued to him. He argued that the

“officials charged with the responsibility of enforcing the building code constantly refused

to inspect [his] barn” and “told him his barn was exempt from the building code because

he had an exemption certificate.” Finally, Powlette asserted that “the acts and conduct

of Montgomery County” clearly demonstrated that it had no authority to inspect the barn

and no interest in inspecting the barn because it was an exempt structure, that he relied

on the County’s acts and conduct to his detriment, and that this was “a quintessential

case of waiver by estoppel.”

       {¶ 21} On July 11, 2019, Powlette filed a motion to strike the exhibits attached to

MCBRD’s brief; MCBRD opposed the motion on the same day. On August 16, 2019, the

trial judge to whom the case had been assigned filed a request for disqualification, noting

that the judge’s staff attorney had represented a party adverse to Powlette in another

administrative appeal prior to her employment with the court. On September 18, 2019,

the matter was transferred to a different judge.

       {¶ 22} On December 4, 2019, the trial court affirmed the MCBRD’s decision,1 and




1 The trial court also found that MCBRD was the proper party to enforce building
regulations, and it dismissed the BBA as a party to the appeal.
                                                                                         -11-


it denied Powlette’s motion to strike MCBRD’s exhibits, citing R.C. 3781.031. 2 After

summarizing the parties’ arguments, the court determined as follows:

              Upon review of the certified record, the briefs of the parties, and the

       other documents referenced herein, the Court finds there is a

       preponderance of the evidence that supports the reasonableness and

       lawfulness of the BBA’s adjudication order upholding [MCBRD’s] stop work

       order. The Court finds that the evidence in the record that was before the

       BBA is reliable, probative, and substantial and the adjudication order is in

       accordance with law. Therefore, the Decision of the [BBA] is AFFIRMED.

       {¶ 23} On appeal from the trial court’s affirmance of the administrative decision,

Powlette asserts two assignments of error. His first assignment of error states:

              THE TRIAL COURT’S DETERMINATION THAT THE STRUCTURE

       ON APPELLANT’S PROPERTY DID NOT RETAIN AN AGRICULTURAL

       EXEMPTION IS CONTRARY TO LAW AND AN ABUSE OF DISCRETION.

       {¶ 24} As argued below, Powlette asserts that the structure on his property

“retain[ed] the benefits of an agricultural exemption pursuant to [R.C.] 3781.061 and

Miami Township Ordinance 307,” was used for agricultural purposes, and therefore

retained the benefits of an agricultural exemption pursuant to R.C. 3781.06(B)(1). He

argues that, if the structure has an agricultural exemption, the stop work order had no

merit and “must be set aside or rescinded.”

       {¶ 25} Powlette cites Griffith v. Rielage, 127 Ohio Misc.2d 122, 2004-Ohio-1443,


2
  R.C. 3781.031(D) states: “ * * * The court shall not be confined to the record as certified
to it by the agency but any party may produce additional evidence and the court shall
hear the matter upon the record and additional evidence any party introduces. * * *.”
                                                                                       -12-


806 N.E.2d 621 (C.P.). In that case, the owners of an equestrian center brought an

administrative appeal from a decision of the Ohio Board of Building Appeals, which upheld

orders and citations of remediation issued by an inspector from the Fire Marshal’s Office

relating to inadequate fire protection and unsafe means of egress for apartments in the

horse barn. The Franklin County Court of Common Pleas determined that the record

contained ample evidence that the occupants of appellants' barn were “placed at

unreasonable risk due to the lack of fire warning devices and the lack of adequate means

of emergency egress.” Id. at ¶ 17. The court determined, however, that the order was

not “in full accordance with law.” “Most notably,” the order dictated that the owners take

remediation measures in accordance with the Ohio Building Code, but as the owners

correctly point out, the zoning inspector “certified that appellants' barn was used in

agriculture.” Id. at ¶ 36. Thus, the court found that “the provisions of R.C. 3781.061

become operative.” The court concluded:

             Considering that the board's remediation or abatement order

      includes overt and specific adherence to the Ohio Basic Building Code, it is

      overly broad inasmuch as appellants' property is not subject to regulation

      promulgated under the authority of the statutes referenced immediately

      above. Accordingly, the board's October 31, 2003 order and the remediation

      order incorporated therein are modified to the extent that appellants cannot

      be compelled to adhere to R.C. 3781.06 to 3781.20 or 3791.04 and

      regulations promulgated under R.C. 3781.06 to 3781.20 or 3791.04.

      Regulations having as their genesis other Revised Code sections may,

      however, be the source of regulatory effect. Similarly, appellee may use
                                                                                          -13-


       any other of its statutory granted authority to effect hazard abatement

       herein.

(Emphasis sic.) Id. at ¶ 37. Powlette asserts that, similarly, since his property received

an agricultural exemption, the MCBRD lacked authority to issue the stop work order

pursuant to the Ohio Building Code.

       {¶ 26} Powlette further asserts that he “is using the structure in a manner that is

incident to an agricultural use of the land on which the structure is located,” and that he

“uses the barn for hay storage throughout the year.” According to Powlette, the structure

is also used for poultry husbandry and houses alpacas.

       {¶ 27} The MCBRD responds that “public assembly occupancies” are regulated

under the Ohio Building Code, “particularly with respect to sanitation, fire safety, and life

safety concerns,” and therefore the record supported the BBA’s finding that the structure

on Powlette’s property had to adhere to the Ohio Building Code and thus, by extension,

to the stop work order. According to MCBRD, the evidence established that the structure

at issue was not being used exclusively for agriculture, but for public assembly purposes

as well, and “[t]his multi-purpose use does not grant complete exemption” from the Ohio

Building Code. The MCBRD directs our attention to Exhibit BB of its brief, the common

pleas court decision in the case which found violations of Zoning Resolution 801 relating

to Powlette’s barn.

       {¶ 28} This Court has previously noted:

              “The standards of review for a court of common pleas and an

       appellate court differ considerably when an administrative appeal is

       involved.” Gem City Metal Spinning Co. v. Dayton Bd. of Zoning Appeals,
                                                                                -14-


2d Dist. Montgomery No. 22083, 2008-Ohio-181, ¶ 17. In the case of In re

Application for Conditional Use of Watkins, 2d Dist. Montgomery No. 17723,

2000 WL 192430 (Feb. 18, 2000), this court confirmed that a court of

common pleas must “ ‘determine whether there exists a preponderance of

reliable, probative, and substantial evidence to support’ ” an agency's

decision. Id.at *2, quoting Dudukovich v. Lorain Metro Hous. Auth., 58 Ohio

St.2d 202, 207, 389 N.E.2d 1113 (1979). “Further, the [common pleas]

court must presume that the agency decision is ‘reasonable and valid.’ ” Id.,

quoting Community Concerned Citizens, Inc. v. Union Twp. Bd. of Zoning

Appeals, 66 Ohio St.3d 452, 456, 613 N.E.2d 580 (1993). “[I]n an

administrative appeal pursuant to R.C. Chapter 2506, the common pleas

court considers the whole record, including any new or additional evidence

admitted under R.C. 2506.03, and determines whether the administrative

order is unconstitutional, illegal, arbitrary, capricious, unreasonable, or

unsupported by the preponderance of substantial, reliable, and probative

evidence.” (Citation omitted.) Durrell v. Spring Valley Twp. Bd. of Zoning

Appeals, 2d Dist. Greene No. 2012 CA 23, 2012-Ohio-5098, ¶ 21.

      In contrast, when an appellate court reviews a common pleas court's

decision regarding an agency order, the appellate court uses two distinct

standards of review. Lamar Outdoor Advertising v. Dayton Bd. of Zoning

Appeals, 2d Dist. Montgomery No. 18902, 2002 WL 1349600, *2 (June 21,

2002). On a question of fact, an appellate court's review is limited to an

abuse of discretion. * * * Id. However, on a question of law, an appellate
                                                                                             -15-


          court's review is de novo. Ohio Dept. of Commerce, Div. of Real Estate v.

          DePugh, 129 Ohio App.3d 255, 261, 717 N.E.2d 763 (4th Dist.1998).

Key Ads v. Dayton Bd. of Zoning Appeals, 2014-Ohio-4961, 23 N.E.3d 266, ¶ 12-13 (2d

Dist.).

          {¶ 29} R.C. 3781.06(B) states:

                 Sections 3781.06 to 3781.18, 3781.40, and 3791.04 of the Revised

          Code do not apply to either of the following:

                 (1) Buildings or structures that are incident to the use for agricultural

          purposes of the land on which the buildings or structures are located,

          provided those buildings or structures are not used in the business of retail

          trade. * * *

          {¶ 30} R.C. 3781.061 states:

                 Whenever a county zoning inspector under section 303.16 of the

          Revised Code, or a township zoning inspector under section 519.16 of the

          Revised Code, issues a zoning certificate that declares a specific building

          or structure is to be used in agriculture, such building is not subject to

          sections 3781.06 to 3781.20, 3781.40, or 3791.04 of the Revised Code.

          {¶ 31} We note that, in Case No. 2018-CV-4129, wherein the common pleas court

affirmed violations of Miami Township Zoning Resolution 801 relating to Powlette’s barn,

the court recognized, as the BZA had, that Zoning Resolution 307(A)(2) adopted the

definition of agritourism set forth in R.C. 901.80(A)(2): “an agriculturally related

educational, entertainment, historical, cultural, or recreational activity, including you-pick

operations or farm markets, conducted on a farm that allows or invites members of the
                                                                                          -16-


general public to observe, participate in, or enjoy that activity.”

       {¶ 32} R.C. 901.80(A)(4) defines “farm” as “land that is composed of tracts, lots, or

parcels totaling not less than ten acres devoted to agricultural production or totaling less

than ten acres devoted to agricultural production if the land produces an average yearly

gross income of at least twenty-five hundred dollars from agricultural production.”

       {¶ 33} R.C. 519.01 provides that “agriculture”

       includes farming; ranching; algaculture meaning the farming of algae;

       aquaculture;    apiculture;   horticulture;   viticulture;   animal   husbandry,

       including, but not limited to, the care and raising of livestock, equine, and

       fur-bearing animals; poultry husbandry and the production of poultry and

       poultry products; dairy production; the production of field crops, tobacco,

       fruits, vegetables, nursery stock, ornamental shrubs, ornamental trees,

       flowers, sod, or mushrooms; timber; pasturage; any combination of the

       foregoing; and the processing, drying, storage, and marketing of agricultural

       products when those activities are conducted in conjunction with, but are

       secondary to, such husbandry or production.

       {¶ 34} R.C. 519.21(C)(4) provides that a township zoning commission, board of

trustees or board of zoning appeals may not prohibit agritourism in a district zoned for

agriculture.

       {¶ 35} It is undisputed that under Miami Township Zoning Resolution 307, a

structure used exclusively for agricultural or agritourism activities qualifies for an

agricultural exemption. Pursuant to Zoning Resolution 307(B), any resident claiming a

structure should be exempt from permit-approval based on agriculture or agritourism
                                                                                        -17-


activities must submit a “Declaration of Intent – Agricultural Exception” form to the

Township. The structure being exempted will not be required to have a permit on file

and no fee will be required.

      {¶ 36} At the hearing before the BBA, Maury Wyckoff of MCBRD testified that the

stop work order was “based on the need to comply with the provisions” of the Ohio

Building Code. He stated that Powlette initially asked for permission from the Township

to build a chapel for church services, and the Township denied that request; Powlette

then “came back and said that he was going to use the building for viticulture, which is

the making of wine, and they [the Township] agreed that that would meet the definition”

of an agriculturally exempt use. Wyckoff stated that Powlette subsequently began to use

the barn as a wedding venue and, in May 2018, the Township issued a zoning violation

due to the business use on an agriculturally zoned property. Powlette appealed the

zoning violation to the BZA, claiming that the barn was an agricultural exempt building

and that “any gatherings were exempt as * * agritourism.” Wyckoff stated that the BZA

found that the use of the property did not constitute agritourism and that it appeared that

Powlette had “only attempted to * * * hastily collect features of agriculture/farming

properties to cloak the operation of the wedding venue as permissible agritourism.”

According to Wyckoff, the BZA further concluded that Powlette’s “additions” had not

changed the fact that there was “insufficient connectivity between the wedding venue and

the agricultural features of the property such that the wedding venue’s operations

remain[ed] the primary use of the property in contrast to being incidental to the

overarching agricultural use of the property.” Wyckoff provided a copy of the BZA’s

decision, which was marked as Exhibit 1.
                                                                                       -18-


      {¶ 37} Wyckoff further testified as follows:

              So, again, this is a building that is regulated by the Ohio Building

      Code because it does not fall under the exemptions for agriculture use. As

      a building used for public assembly, we have ongoing concerns about life

      safety at this property including structural adequacy and life safety among

      other compliance issues, and we ask that the Board uphold our [stop work

      order] which includes affirming that Mr. Powlette immediately cease using

      the building until he obtains permits and inspections and is issued a

      Certificate of Occupancy demonstrating compliance with the Ohio Building

      Code.

Wyckoff noted that neither his office nor the fire department and been able to gain access

to the property, so they did not have firsthand knowledge of what was going on there, but

they had neighbors call to tell what they were observing. According to Wyckoff, he had

not had any discussions with Powlette about building code compliance or “what kind of

alternatives might be available” that MCBRD could support, because Powlette had simply

maintained that the building was exempt from the building code.

      {¶ 38} Powlette asserted that the stop work order should be rescinded because

the barn was exempt from the Ohio Building Code and because Wyckoff’s actions had

“waived the right to inspect at this stage by refusing to inspect the property when it was

being constructed,” notwithstanding that Powlette had made such demand. He also

asserted that the agricultural exempt certificate had never been revoked and was not a

subject of the BZA hearing.     Powlette asserted that the barn housed alpacas and

contained a hay loft, and that the property had been used for hay baling for the last 14
                                                                                          -19-


years, with over 24 acres of his property used for hay baling.”

       {¶ 39} When asked the age of the barn, Powlette responded that it had been

started a year or year and a half earlier but still was not complete. Powlette’s attorney

asserted that the structure itself was “incidental” to the farming use, noting that the baling

equipment was stored in the barn and it was used for agricultural purposes “365 days a

year” and had been used for other purposes on “less than ten occasions.” Powlette’s

attorney indicated that plans were submitted showing the location of the barn, but that the

township did not ask for building plans, and that there was no need to submit building

plans after Wyckoff “told [his] client it was not a structure subject to inspection.”

       {¶ 40} In response to questions from his counsel, Powlette indicated that he filed

an application in 2016 to obtain current agricultural use valuation from the Montgomery

County Auditor’s office; Powlette identified a copy of the application. Powlette stated that

the application was approved and was renewed in 2018. Powlette also identified a copy

of his Declaration of Intent - Agricultural Exemption form, and he acknowledged that it

required the requested information and “a property site plan along with” the application.

Powlette stated that a site plan was provided and was in the possession of the Township.

Alex Carlson, a Township zoning department employee, acknowledged that a site plan

had been provided, but it had not contained “typical building elevations or anything else.”

Carlson denied that he had ever seen any drawings of the barn.

       {¶ 41} Powlette stated that the barn was “multi-story” and had two cupolas at the

top of the roof line, a silo, and two decks. He stated that it had two large garage doors

in the lower level where equipment was stored. Powlette stated that he had been “a

custom home builder in commercial buildings” since 1994 and had built approximately 30
                                                                                         -20-


custom homes.

       {¶ 42} Powlette identified photos depicting his three alpacas in a fenced area and

in the barn, chickens and turkeys, a fishing pond being constructed behind the barn, the

barn itself, equipment in the barn, and a sign on the property from the Ohio Farm Bureau

exempting the property from liability for injury or death to a participant engaged in

agritourism activity. Powlette stated that the chickens and turkeys resided inside the

barn from birth to two months and were then replaced with a set of new hatchlings.

       {¶ 43} Powlette stated that an architect in Seattle had prepared plans for the

construction of the barn, and that Miami Township had a copy of “those stamped

drawings,” which were also stamped by structural engineers. Carlson testified that he

had not personally seen those drawings, but “would not refute if they [may] have been

submitted elsewhere, but they’re not a requirement of an agricultural exemption form.”

The only official submitted document of which Carlson was aware was “just a small site

plan,” which was not a complete set of construction drawings.

       {¶ 44} Powlette then stated that Judge Engineering did his site plan; Powlette did

not know if those plans had been stamped.       Powlette stated that Kyle Hinkelman (the

director of zoning) had the stamped building blueprints for Powlette’s barn, and Powlette

also had copies. Wyckoff stated that he had spoken to Hinkelman several times and the

issue of the existence of the blueprints, but that this was not pertinent to an agricultural

exemption, which does not address “the structural adequacy or lack thereof of the barn

or the fire safety, you know, design of it.”

       {¶ 45} The following exchange occurred between counsel for Powlette and a board

member:
                                                                                 -21-


        [Counsel for Powlette]:     To underscore some of the issues that

you’ve raised, as we know, the code puts enforcement onto the Township.

The Township has passed an ordinance as to what they are going to do in

these situations related to ag exempt structures. In Miami Township * * *

where my client’s property is, an applicant may submit a Declaration of

Intent in lieu of obtaining a zoning certificate.

        So Miami Township has accepted that this is the process they’re

going to use, and the only thing we have to do to go along with that is

provide a site plan that shows the location and size of the exempted

structure. That’s what [Powlette] did.

        Miami Township accepted it. Miami Township has never revoked it.

And so we followed the plan that we’re required to follow in order to have

an exempt structure. And I think even Miami Township has acknowledged

they’ve received the site plan that detailed where the structure is and its

size.

        MR. MARISCALCO: Counselor, I don’t mean to be argumentative

with you, and I would agree that your words are correct, but judging by

what’s been represented to me, at least, as a site plan, a small square with

a couple of scribbles does not adequately describe what this structure is.

        Now, here again, it’s hard to know what inquiries Miami Township

actually made. If it says barn, the common understanding of barn is * * * a

big pole structure, four walls and a roof, dirt floor, timbers, * * * used for

livestock, hay, agricultural products.
                                                                                      -22-


       So, here again, this may be a matter for the courts and possibly not

for the Board of Building Appeals, but the site plan does lack any kind of

specificity, and it reflects a barn. This is a barn of a type, and it’s not

designed primarily as a barn, and I think that’s what the - - that’s what the

board is looking at is then what is this - - what is this thing to be called if not

a barn.

       [Counsel for Powlette]: Well, it’s a structure.

       MR. MARISCALO: It is a structure.

       [Counsel for Powlette]: And * * * under the code the structure is

exempt regardless of whether you call it a barn, an outhouse, a henhouse.

       ***

       [Counsel for Powlette]: * * * I’m referring to the Ohio Revised Code

and the Miami Township ordinances that are relevant to this inquiry.

       ***

       [MR. CARLSON]: * * *

       It was Miami Township’s staff and now the official opinion of the

Miami Township Board of Zoning Appeals that weddings in this case are

not related to agritourism, and in that case once staff made the

determination that this was not agritourism, we did in fact issue a zoning

violation. * * * The Board of Zoning Appeals affirmed that decision, and that

is where we are today.

       ***

       MR. MARISCALCO: * * * I mean, if it turns out - - and this is not
                                                                                          -23-


       within the purview of the Board of Building Appeals, but if it turns out that

       this agriculture exemption either did not apply or does not apply or no longer

       applies, * * * then the structure would come under the Ohio Building Code

       and compliance would be required?

              [Counsel for Powlette]: Well, that would lead me to my second

       argument of waiver. * * *

       {¶ 46} Wyckoff requested a sealed and stamped copy of the construction

documents for the barn. Powlette stated that Judge Engineering drew the site plan. He

stated that his initial Declaration of Intent was filed “a year or a year and a half ago” (it

was dated October 4, 2017) and included the site plan, that a second one was filed on

July 6, 2018, and that the only difference between the two was adding “agritourism.”

Wyckoff further stated:

              * * * I would never tell somebody that we don’t inspect barns without

       the discussion clearly being we don’t inspect agricultural exempt barns.

       And so if somebody has held something out to be ag exempt and - - then,

       therefore, we would have no reason to inspect, and we certainly would not

       go out and look at footings without having already looked at drawings and

       determined whether the drawings indicated a code-compliant solution.

              And once that happened, then we would issue a permit, and then we

       could inspect construction for compliance with a permit set of drawings.

              But if somebody has not obtained a permit and asks us to come out

       and inspect, whether it’s Mr. Powlette or anybody else, we say we don’t do

       inspections until we issue a permit, and then we’d have drawings because
                                                                                    -24-


      our inspectors are not just inspecting to say, geez, that looks like a good

      amount of concrete or that looks like a nice depth. They look at what did

      the engineers say the design was supposed to be and did we accept the

      engineering; for instance, when you talk Mr. Mariscalco, about looking at

      the engineering, did the building meet all of the live load and dead load

      requirements for the proposed use. If I saw drawings and found they didn’t,

      I wouldn’t approve the drawings and therefore I wouldn’t inspect something

      that might potentially be a deficient design.

      {¶ 47} Wyckoff directed the board’s attention to a case from Greene County that

made its way to this court in Dixon v. Caesarscreek Township Bd. of Zoning Appeals, 2d

Dist. Greene No. 2018-CA-1, 2018-Ohio-2549. Counsel for Powlette observed that, in

Dixon, “the Township argued that a wedding was not agritourism, and the judge “had

every opportunity” to declare that weddings were not agritourism, but did not do so. In

response, Wyckoff focused on Exhibit 1, the BZA decision in a previous case, which

addressed Dixon in detail.

      {¶ 48} We note that Exhibit 1 reflects that Cheryl Dixon provided public comment

on Powlette’s barn to the BZA. The BZA decision stated:

             Cheryl Dixon testified that she is not a resident of Miami Township,

      but she heard about the Appeal on the news and was involved in a similar

      dispute previously.    Ms. Dixon testified that she owns farm property in

      Xenia, Ohio on which she rehabbed a home and a barn that was originally

      constructed in the 1800s. Ms. Dixon testified that she hosted weddings on

      her farm up until about five years ago when the local government informed
                                                                                          -25-


       her that her use of the agriculturally-zoned property was prohibited. Ms.

       Dixon testified that a lawsuit ensued, ultimately ending up in front of the

       Second District Court of Appeals of Ohio. Ms. Dixon testified that the

       Second District upheld weddings and other celebratory events held on

       farms as agritourism. Ms. Dixon testified that weddings are very common

       on smaller farms throughout the U.S. because holding these events allows

       owners of small farms to turn a profit. When describing how she hosts

       weddings on her property, Ms. Dixon stated that the weddings are held

       outside, with herself and her husband present during the events.            Ms.

       Dixon testified that she has denied requests from renters to hold weddings

       in the barn on her property because she uses the barn to house her

       livestock. Ms. Dixon testified that, during the event, she and her husband

       are engaged with guests, discussing the farm and its history, and give

       guided tours of the property to wedding guests in between the wedding

       ceremony and reception. Ms. Dixon testified that it is her belief that the

       production of hay on [Powlette’s] property is a sufficient agricultural activity

       to consider weddings held on the property as agritourism.

(Footnotes omitted.)

       {¶ 49} In the BZA’s decision, in its Conclusions of Law, the BZA determined in part

as follows:

       E. The BZA concludes that the Ohio Second District Court of Appeals did

       not hold in [Dixon, 2d Dist. Greene No. 2018-CA-1, 2018-Ohio-2549] that

       weddings are per se agritourism activities under the [Revised Code].
                                                                                -26-


      1. In light of Cheryl Dixon’s testimony that the Ohio Second District

Court of Appeals has upheld weddings on farms as agritourism within the

meaning of R.C. 901.80, the BZA feels it necessary to analyze Ms. Dixon’s

court case and ensure its decision is consistent with the Court’s holding.

The administrative appeal was originally filed in the Greene County

Common Pleas Court in 2017. Ms. Dixon brought the appeal to dispute

the partial denial of her Application for Agritourism Activity by the

Caesarscreek Township BZA * * *.” The Caesarscreek BZA approved Ms.

Dixon’s application to conduct certain activities on her property it found to

be agritourism within the meaning of the [Revised Code] and its Zoning

Resolution, but prohibited her from hosting “theme based weddings,

receptions, birthday celebrations and reunions,” finding that they were not

“agriculturally related.” Ms. Dixon thereafter filed an administrative appeal

to the decision with the common pleas court. While Ms. Dixon was correct

in her testimony that the court reversed the Caesarscreek BZA’s decision,

her testimony as to the court’s rationale was not accurate.       The court

reversed the BZA’s decision because the court found no evidence to

support the BZA’s determination to exclude theme-base events from Ms.

Dixon’s agritourism activities.   The court also found the transcript and

record devoid of any explanation as to how or why the BZA came to its

decision.     As such, the court found the decision to be arbitrary and

capricious.    The Caesarscreek BZA appealed the common pleas court

decision and the case proceeded on to the Second District Court of
                                                                               -27-


Appeals. The sole issue considered by the Second District was whether

the common pleas court abused its discretion by failing to conduct an

evidentiary hearing at the trial level.   The Second District found the

common pleas court had not abused its discretion and upheld the lower

court’s decision. Contrary to Ms. Dixon’s testimony, neither of the courts

involved in this case held that weddings are per se agritourism activities.

In fact, neither court even considered that question. The courts merely

held that the record of the Caesarscreek BZA hearing on Ms. Dixon’s

Application was insufficient to support its decision prohibiting theme-based

events on her property.

      2. Further, the BZA notes that there are important differences in

how Ms. Dixon holds weddings on her farm versus how weddings are held

on [Powlette’s] property.   First, Ms. Dixon testified that she advertises

weddings on her farm as “farm weddings,” which are held outside with

guests immersed in the agricultural features of the Property. Additionally,

Ms. Dixon testified that both her residence and the barn on her property

were originally built in the 1800s, providing her property with a historical

aspect [Powlette’s] property lacks. Ms. Dixon also testified that she gives

guests an informational tour of the property during the wedding cocktail

hour. Finally, Ms. Dixon’s testimony indicates that the primary purpose of

her property is agricultural, evidenced by the fact that Ms. Dixon testified

that she has been asked if weddings could be held in the barn on her

property and she said it could not be done because the barn is used to
                                                                                       -28-


      house her livestock. In contrast, [Powlette] does not promote the Wedding

      Venue by advertising a farm theme or the agricultural aspects of the

      Property, evidenced by [his] own testimony and that of the Millers. Unlike

      Ms. Dixon’s farm, [Powlette’s] Property is not used primarily for agricultural

      purposes, and lacks traditional farm features and historical structures. The

      overall manner in which [Powlette] operates the Wedding Venue also differs

      from how Ms. Dixon is engaged with guests during the events and even

      gives a guided tour of the property during cocktail hour. No evidence was

      presented showing that [Powlette] engages with wedding guests during

      events in any manner, let alone in an agriculturally-related manner. To the

      contrary, Cheryl Turton testified that when she called [Powlette] to inform

      him that wedding guests were reaching onto her property to pet her horses,

      Appellant stated he was unaware that was happening because he had been

      asleep.

             3. Given the fact that the Second District Court of Appeals has not

      held that weddings are per se permissible under the agritourism statute, the

      BZA finds Ms. Dixon’s testimony does not alter its previous conclusion.

      Therefore, the BZA concludes [Powlette’s] use of the property on May 8th

      did not constitute agritourism under the [Revised Code].

      {¶ 50} Wyckoff also asserted that he had taken and shown to the BZA some

screen shots he had captured from the Stoney Hill Bed and Breakfast website, which

showed the barn and identified the barn as 5,000 square feet on the main level and 3,500

square feet on the lower level, with 1,400 square feet decks overlooking the pond and the
                                                                                           -29-


horse stable and a 1,000 square foot covered porch. The website also stated that the

barn would comfortably seat about 200 people.

         {¶ 51} At the conclusion of the hearing, counsel for Powlette agreed to provide the

MCBRD with copies of the site plan and “hard copies” of the stamped drawings. Carlson

agreed to provide Wyckoff with “the original zoning certificate.”             None of those

documents are in the record before us.

         {¶ 52} As noted above, Wyckoff asked the MCBRD to uphold the stop work order,

including that. Powlette be required to immediately cease using the building until he

obtained permits and inspections and was issued a Certificate of Occupancy

demonstrating compliance with the Ohio Building Code. The trial court determined that

reliable, probative and substantial evidence supported the MCBRD’s decision that the

barn was used for both agricultural and public assembly occupancy purposes.                We

agree.

         {¶ 53} R.C. 3781.06(A)(1) provides:

         Any building that may be used as a place of resort, assembly, education,

         entertainment, lodging, dwelling, trade, manufacture, repair, storage, traffic,

         or occupancy by the public, any residential building, and all other buildings

         or parts and appurtenances of those buildings erected within this state, shall

         be so constructed, erected, equipped, and maintained that they shall be

         safe and sanitary for their intended use and occupancy.

         {¶ 54} R.C. 3781.11 provides:

                * * * Any building, structure, or part thereof, constructed, erected,

         altered, manufactured, or repaired not in accordance with the statutes of
                                                                                        -30-


      this state or with the rules of the board, and any building, structure, or part

      thereof in which there is installed, altered, or repaired any fixture, device,

      and material, or plumbing, heating, or ventilating system, or electric wiring

      not in accordance with such statutes or rules is a public nuisance.

      {¶ 55} Powlette hosts weddings at his barn, and he has been ordered to stop work

by the MCBRD, cited by the BZA, and cited by the Fire District. The Fire District citations

were affirmed by the State Board of Building Appeals and remain in effect. Wyckoff

testified that there was an unapproved or impermissible change of use regarding the barn,

and we conclude that the barn cannot retain its agricultural exemption under these

circumstances, given the issues of fire safety and life safety for the attendees of the

events in the barn. In other words, the barn is a nuisance, and when MCBRD became

aware of the nature of its use, it correctly issued the stop work order and essentially

negated the exemption. The trial court did not err in affirming the BBA’s determination

that Powlette cannot escape application of the Ohio Building Code to his barn, since it is

clearly an assembly occupancy and promoted as such.           Accordingly, Powlette’s first

assignment of error is overruled.

      {¶ 56} Powlette’s second assignment of error is as follows:

             THE      TRIAL     COURT’S       DETERMINATION           THAT      THE

      MONTGOMERY           COUNTY       BUILDING      INSPECTOR        WAS     NOT

      ESTOPPED FROM ISSUING THE STOP WORK/ADJUDICATION ORDER

      IS CONTRARY TO LAW AND AN ABUSE OF DISCRETION.

      {¶ 57} Powlette asserts that over several weeks and months, he had multiple

conversations with Wyckoff and Robert Martin about conducting inspections of the barn
                                                                                          -31-


on his property and, on each occasion, “Montgomery County refused to inspect” it. He

argues that Wyckoff and Martin made representations to him on which he relied, and that

he (Powlette) spent hundreds of thousands of dollars constructing the barn and “suffered

tremendous pecuniary loss” based on this reliance.

       {¶ 58} MCBRD responds that it would be “a ridiculous policy” to allow structural

and life safety compliance inspections to be waived for structures that were going to be

occupied by human beings. MCBRD also asserts that it had no reason to inspect an

agriculturally exempt building, as Powlette represented the building to be, and it only later

learned that the building was not used exclusively for agriculture and needed to comply

with additional requirements.

       {¶ 59} This Court has noted:

              “In a claim for promissory estoppel, ‘a plaintiff may enforce a clear

       and unambiguous promise, even in the absence of the consideration

       necessary to form a contract, if the plaintiff reasonably relies on the promise

       to his or her detriment.’ ” Wells Fargo Fin. Ohio 1, Inc. v. Robinson, 2d Dist.

       Champaign No. 2016-CA-23, 2017-Ohio-2888, ¶ 21, quoting Americana

       Inv. Co. v. Natl. Contr. & Fixturing, LLC, 10th Dist. Franklin No. 15AP-1010,

       2016-Ohio-7067, ¶ 12.

Nationstar Mtge. LLC v. Abston, 2019-Ohio-3003, 140 N.E.3d 1103, ¶ 23 (2d Dist.).

       {¶ 60} Powlette directs our attention to Pilot Oil Corp. v. Ohio Dept. of Trans., 102

Ohio App.3d 278, 656 N.E.2d 1379 (10th Dist.1995), wherein the Tenth District noted that

estoppel may apply where a municipality made a representation, which was within its

power to make and which induced reliance. Id. at 283, citing Cleveland v. Cleveland
                                                                                         -32-


Elec. Illum. Co., 440 F.Supp. 193. (N.D.Ohio 1976).       In Pilot Oil, the court concluded

that the Ohio Department of Transportation (“ODOT”) was estopped from denying the

validity of its prior approval of a sign. ODOT had exercised its discretion in interpreting

R.C. 5516.02(C) and had determined that appellant's proposed sign complied with that

statutory provision. Id. at 283. The court found it significant that ODOT had “had full

opportunity to be informed” prior to making its decision. The court further found that

ODOT's approval had induced appellant to go ahead with the construction and erection

of its sign. The supervisor of the advertising device control section of ODOT had been

authorized to approve the proposed sign, and therefore it was reasonable for appellant to

rely on his approval. Id.

       {¶ 61} Unlike in Pilot Oil, in this case MCBRD did not initially have full opportunity

to be informed about Powlette’s barn. Powlette initially requested permission to build a

chapel for church services on the property, and that request was denied. We conclude

that that request was consistent with the nature of the project that Powlette intended,

namely one with insufficient connectivity to the agricultural features of the land to be

agriculturally exempt. Powlette’s subsequent July 6, 2018 Declaration of Intent merely

listed agriculture, agritourism, hay storage, turkeys, chickens, and viticulture as uses. In

other words, the declaration did not put building officials on notice that the barn was

subject to the Ohio Building Code, because Powlette did not disclose that a primary

purpose of the structure was to host weddings there.

       {¶ 62} By his own account, Powlette was an experienced builder.              He was

undoubtedly aware of the Ohio Building Code and its requirements, and he attempted to

circumvent them.     As Wyckoff explained, Section 105.1 of the Ohio Building Code
                                                                                         -33-


provides:

      Approvals required. Any owner or authorized agent who intends to

      construct, enlarge, alter, repair, move, or change the occupancy of a

      building or structure, or portion thereof, or to erect, install, enlarge, alter,

      repair, remove, convert or replace any electrical, gas, mechanical, plumbing

      system, other building service equipment, or piping system the installation

      of which is regulated by this code, or to cause any such work to be done,

      shall first make application to the building official and obtain the required

      approval.

      {¶ 63} Further, Section 106.1 provides:

      Submittal documents. Construction documents, statement of special

      inspections required and other data shall be submitted in two or more sets

      with each application for an approval. Before beginning the construction

      of any building for which construction documents are required under section

      105, the owner or the owner’s representative shall submit construction

      documents to the building official for approval. When construction

      documents have been found to be in compliance with the rules of the board

      of building standards in accordance with section 107 by a certified building

      department, that determination of compliance shall be deemed sufficient to

      obtain approval for construction pursuant to section 105.2 and the building

      official shall issue the certificate of plan approval. * * *

      {¶ 64} Carlson stated that Powlette submitted a site plan that was not complete.

After reviewing the nature of the structure, Mariscalco noted that it was not designed
                                                                                        -34-


primarily as a barn.    Wyckoff stated that Powlette represented that the barn was

agriculturally exempt, and that MCBRD had no duty to inspect the barn unless a permit

was issued for its construction pursuant to the Ohio Building Code. The trial court did

not err or abuse its discretion in concluding that Powlette’s estoppel argument was without

merit and that MCBRD was not estopped from issuing the stop work order after being

made aware of the true nature of the building,. Powlette’s second assignment of error is

overruled.

      {¶ 65} The judgment of the trial court is affirmed.

                                     .............



TUCKER, P.J. and WELBAUM, J., concur.



Copies sent to:

Gregory S. Page
Mathias H. Heck, Jr.
Nathaniel S. Peterson
Hon. Richard Skelton